Title: Bond to Philip Pendleton, 7 December 1771
From: Washington, George,Pendleton, Philip
To: 


7 Dec. 1771. GW’s bond was to Philip Pendleton (1752–1802) of Frederick County for £800 in the sale for £400 to Pendleton of “the fee Simple Estate of . . . a Certain Tract of Land Lying . . . in the said County of Frederick adjoining the Lands of James Keith, The Orphans of Joshua & Abraham Hains and the Tract of Land which the said Philip Pendleton Purchased of Owen Thomas, being that Neck of Land, Seperated from the main body of the said George Washingtons Land by a Line to be run from a Small Locust a Corner of the said Land Patented by Owen Thomas to a Corner of the Line which divides Hains’s Land from the said George Washington.”
